                                                                               E-FILED
                                                   Wednesday, 14 July, 2021 12:17:17 PM
                                                          Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                    SPRINGFIELD DIVISION

DIANE RUNKEL,                  )
                               )
     Plaintiff,                )
                               )
     v.                        )             No. 18-cv-3206
                               )
CITY OF SPRINGFIELD, ILLINOIS, )
and JAMES O. LANGFELDER,       )
                               )
     Defendants.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion for Summary

Judgment (d/e 20) filed by Defendants City of Springfield and

James O. Langfelder. For the reasons stated below, Defendants’

Motion for Summary Judgment is GRANTED.

                  I.    PROCEDURAL BACKGROUND

     On August 16, 2018, Plaintiff Diane Runkel filed a three-count

Complaint (d/e 1) against the City of Springfield (the “City”) and

Mayor James Langfelder in his individual capacity. Count I alleges

that the City discriminated against Plaintiff in violation of Title VII

of the Civil Rights Act by passing Plaintiff over for a promotion


                              Page 1 of 32
because of her race. Plaintiff is white. Count II, brought under 42

U.S.C. § 1983, alleges that Mayor Langfelder violated Plaintiff’s

Fourteenth Amendment equal protection rights when he passed

Plaintiff over for a promotion because of her race. Count III alleges

the City retaliated against Plaintiff in violation of Title VII when the

City disciplined Plaintiff by rescinding an offered pay increase and

having Plaintiff sign a disciplinary “Last Chance Agreement.”

     Defendants moved to dismiss Plaintiff’s Complaint on October

22, 2018, arguing that Mayor Langfelder was entitled to qualified

immunity and that Springfield’s Purchasing Agent was not an

“employee” under Title VII but rather a policy-level appointee, such

that the City was immune from suit on the basis of its choice of

Purchasing Agent. See d/e 8. The Court denied Defendants’

Motion to Dismiss on September 9, 2019, holding that the

Purchasing Agent is an “employee” under Title VII and that Mayor

Langfelder was not entitled to qualified immunity at the pleading

stage. See d/e 11. Defendants filed the instant Motion for

Summary Judgment (d/e 20) on December 1, 2020. Plaintiff filed

her Response (d/e 22) to Defendant’s summary judgment motion on



                              Page 2 of 32
December 29, 2020. On January 19, 2021, Defendants filed a

Reply (d/e 24) to Plaintiff’s Response. On February 2, 2021,

Plaintiff filed a Motion to Strike (d/e 25) requesting that the Court

strike a “supplemental undisputed fact” included in Defendants’

reply brief. Defendants filed a Response (d/e 26) to the Motion to

Strike on February 16, 2021.

                               II.   FACTS

     The Court draws the following facts from the parties’

statements of undisputed facts and from the evidence submitted by

the parties. Any facts not disputed, or disputed without evidentiary

documentation of the basis for the dispute, have been deemed

admitted. See CDIL-LR 7.1(D)(2)(b)(2).

     Plaintiff Diane Runkel was an employee in the City’s Office of

Budget and Management (the “OBM”) between 2007 and 2018.

From 2015 until her resignation in 2018, Plaintiff held the position

of Assistant Purchasing Agent, the “number two position” in the

OBM’s Purchasing Department. D/e 22, p. 1.

     In February 2018, Runkel’s supervisor, Sandy Robinson,

resigned his position as Purchasing Agent for the City, creating a



                             Page 3 of 32
vacancy. Runkel advised the Director of the OBM, William

McCarty, that she was interested in the position. Director McCarty

told her that he would discuss the matter with the Mayor of

Springfield, James Langfelder.

     The Purchasing Agent is charged with heading the Purchasing

Department and “directing and overseeing the City’s purchasing

operations.” D/e 22, p. 16. The City’s Municipal Code provides

that the Purchasing Agent is appointed by the director of the OBM

with the advice and consent of the city council. Notwithstanding

this provision, Mayor Langfelder had personally chosen Sandy

Robinson for the position and would also choose Robinson’s

successor. See d/e 20, exh. A, p. 20; exh. B, p. 10, 12. Mayor

Langfelder first offered the Purchasing Agent position to a man

named Darryl Harris, who declined the appointment. On February

14, 2018, McCarty wrote an email to Plaintiff and Kassandra

Wilkin, advising the two of them that he would recommend that

Plaintiff become the acting Purchasing Agent and that Wilkin

become the acting Assistant Purchasing Agent if a permanent

replacement had not been selected by the time Robinson left the



                            Page 4 of 32
City. Wilkin had worked in the Purchasing Department in a

position subordinate to Plaintiff since 2015. On February 26, 2018,

Mayor Langfelder told Director McCarty that Mayor Langfelder had

chosen Wilkin to be the new Purchasing Agent. Wilkin sent a

resume and a letter expressing interest in the Purchasing Agent

position to Mayor Langfelder’s deputy mayor, Bonnie Drew, on

March 1, 2018.

     Also on March 1, 2018, Plaintiff met with Mayor Langfelder

and Deputy Mayor Drew. At this meeting, Plaintiff was offered a

pay raise of $5,000 per year and was informed that Mayor

Langfelder was going to appoint Wilkin to the Purchasing Agent

position. Mayor Langfelder told Plaintiff that he was appointing

Wilkin because she had spent time working at the City’s municipal

utility company, City Water, Light, & Power (“CWLP”) and he wanted

to merge the City’s purchasing with CWLP purchasing. He also told

Plaintiff that he was impressed with Wilkin’s work ethic and that

Wilkin had gotten a master’s degree while working for the City.

Additionally, he told Plaintiff that he had not considered Plaintiff for

the Purchasing Agent position. At the time of the meeting, neither



                             Page 5 of 32
Mayor Langfelder nor Deputy Mayor Drew knew what position

Plaintiff held in the Purchasing Department.

     After her meeting with the Mayor, Plaintiff took a lunch break

that lasted approximately two and a half hours. Plaintiff returned

to her office after a friend of hers, who was also a City employee,

called to tell her “[y]ou need to come back to work.” D/e 20, exh. A,

pp. 35–36. Plaintiff then had a telephone conversation with

Director McCarty, during which she spoke loudly, and stated that

Wilkin had only been selected because she was black. Wilkin

overheard this conversation through the closed door of Plaintiff’s

office, entered, and asked Plaintiff to lower her voice. Plaintiff told

Wilkin, loudly and “not very nicely,” to “[g]et out of my office!”

D/e 22, p. 6. After this altercation, the City’s Human Resources

Director came to the Purchasing Department and asked Plaintiff to

leave for the day. Plaintiff was placed on administrative leave until

March 5, 2018.

     On March 2, 2018, Plaintiff sent a text message to Director

McCarty in which she stated that she believed she had been the

victim of “reverse discrimination” based on her race. D/e 22-5,



                              Page 6 of 32
p. 9. Plaintiff is white. Sandy Robinson, Darryl Harris, and

Kassandra Wilkin are black.

     On March 7, Plaintiff went on medical leave due to “acute

emotional stress.” D/e 20, exh. F-38, p. 2. While on medical leave,

Plaintiff sent e-mails to two city aldermen stating that she had

“really thought it was my turn” to be appointed Purchasing Agent.

D/e 22, pp. 6–7. She also wrote that several items in Wilkin’s

resume and application materials were “Absolutely False!” Id. at

p. 7. On March 21 and 22, 2018, Plaintiff’s attorney sent two

letters to Mayor Langfelder on behalf of Plaintiff. The first requested

a copy of Plaintiff’s personnel records and all documentation that

had been used to justify the decision to appoint Wilkin to the

Purchasing Agent position. The second indicated that Plaintiff

believed that Wilkin had been appointed because of her race and

stated that Plaintiff intended to file a claim of discrimination with

the Equal Opportunity Employment Commission (“EEOC”).

     On March 26, 2018, Plaintiff received a “Final Notice of

Disciplinary Action” from the City, suspending her for 5 days for

engaging in unprofessional conduct. D/e 20, exh. F-22. Plaintiff



                             Page 7 of 32
returned to work on April 6, 2018, on which date she was presented

with a contract entitled “Last Chance Agreement” that she was told

she had to sign as a condition of being allowed to return to work.

The Last Chance Agreement stated that the raise offer made on

March 1, 2018, was rescinded in lieu of additional discipline for

Plaintiff’s “unprofessional and unbecoming conduct, as well as the

belligerent manner in which she treated a co-worker.” D/e 22, p. 7.

Plaintiff signed the Last Chance Agreement. On April 17, 2018,

Plaintiff resigned from her job with the City.

                          III.   JURISDICTION

     This Court has subject matter jurisdiction because Plaintiff=s

claims are based on Title VII of the Civil Rights Act of 1964 and 42

U.S.C. § 1983, both of which are federal statutes. See 28 U.S.C. '

1331 (AThe district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the

United States@). Venue is proper because Defendants both reside in

the Central District of Illinois and a substantial part of the events or

omissions giving rise to Plaintiff=s claims occurred in the Central

District of Illinois. 28 U.S.C. ' 1391(b).



                              Page 8 of 32
                        IV.   LEGAL STANDARD

     Summary judgment is proper if the movant shows that no

genuine dispute exists as to any material fact and that the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

The movant bears the initial responsibility of informing the Court of

the basis for the motion and identifying the evidence the movant

believes demonstrates the absence of any genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A

genuine dispute of material fact exists if a reasonable trier of fact

could find in favor of the nonmoving party. Carroll v. Lynch, 698

F.3d 561, 564 (7th Cir. 2012). When ruling on a motion for

summary judgment, the Court must construe all facts in the light

most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Woodruff v. Mason, 542 F.3d 545,

550 (7th Cir. 2008).

                              V.   ANALYSIS

A.   Defendants’ Supplemental Affidavit and Additional Fact
     Are Struck.

     Before addressing the Motion for Summary Judgment, the

Court must first address Plaintiff’s pending Motion to Strike


                              Page 9 of 32
(d/e 25), which asks the Court to strike an “additional undisputed

fact” included in Defendants’ reply brief (d/e 24). Defendants’ reply

brief does assert a new “undisputed” fact and supports this new

fact with a new affidavit. See d/e 24, p. 5. Neither the Federal

Rules of Civil Procedure nor the Local Rules of the Central District

of Illinois authorize the inclusion of additional facts in a Reply brief,

and here it would be unfair to Plaintiff to allow the inclusion of a

new assertedly undisputed fact to which Plaintiff would not have a

chance to respond. See Hartley v. Wisconsin Bell, Inc., 930 F.

Supp. 349, 353 (E.D. Wis. 1996), aff'd, 124 F.3d 887 (7th Cir. 1997)

(striking additional affidavits filed along with reply brief, where

defendant had not received permission to file them as required by

the applicable local rules). The Court will therefore strike the

Supplemental Affidavit of Director McCarty (d/e 24-1) and the

“Additional Undisputed Fact” set forth in Defendants’ reply brief.

B.   Plaintiff Has Not Established That a Triable Issue of Fact
     Exists Regarding Her Employment Discrimination Claims.

     Plaintiff’s Complaint alleges two separate employment

discrimination claims. Count One alleges that the City denied her a

promotion to the Purchasing Agent position because of her race in


                             Page 10 of 32
violation of Title VII of the Civil Rights Act of 1964. Count Two,

which is brought against Mayor Langfelder in his individual

capacity pursuant to 42 U.S.C. § 1983, alleges that Mayor

Langfelder violated Plaintiff’s Fourteenth Amendment right to equal

protection of the law by denying her the same promotion. D/e 22,

p. 25. As these two claims arise out of the same adverse

employment decision, and as “[t]he legal standard for analyzing

racial discrimination claims under Title VII and § 1983 is the same,”

Barnes v. Bd. of Trustees of Univ. of Illinois, 946 F.3d 384, 389 (7th

Cir. 2020), the Court will analyze Plaintiff’s discrimination claims

together.

     In evaluating a summary judgment motion on an employment

discrimination claim, one “common, but not exclusive” approach

used by plaintiffs to establish a “triable issue of intentional

discrimination” is the burden-shifting approach created by the

Supreme Court in McDonnell Douglas Corp v. Green, 411 U.S. 792

(1973). David v. Bd. of Trustees of Cmty. Coll. Dist. No. 508, 846

F.3d 216, 224 (7th Cir. 2017) (quoting Volling v. Kurtz Paramedic

Servs., Inc., 840 F.3d 378, 383 (7th Cir. 2016)). A plaintiff who



                             Page 11 of 32
relies on the McDonnell Douglas framework must first establish a

prima facie case of discrimination, at which point the burden shifts

to the employer to offer a legitimate, nondiscriminatory reason for

the adverse employment decision, at which point the plaintiff must

prove that the stated reason is a pretext. Purtue v. Wisconsin Dep't

of Corr., 963 F.3d 598, 601–02 (7th Cir. 2020).

     Here, Plaintiff has not relied on the McDonnell Douglas

framework. Instead, Defendants urge the Court to apply McDonnell

Douglas over Plaintiff’s objection. Defendants argue that the

burden-shifting approach remains the exclusive test for deciding

employment discrimination claims on summary judgment.

However, in the wake of Ortiz v. Werner Enterprises., Inc., 834 F.3d

760 (7th Cir. 2016), “a plaintiff need not use the McDonell Douglas

framework.” Igasaki v. Illinois Dep't of Fin. & Pro. Regul., 988 F.3d

948, 957 (7th Cir. 2021). After Ortiz, the “singular question” that a

district court in the Seventh Circuit must address in deciding a

motion for summary judgment in an employment discrimination

case is “whether the plaintiff has introduced evidence that would

‘permit a reasonable factfinder to conclude that the plaintiff's race,



                            Page 12 of 32
ethnicity, sex, religion, or other proscribed factor caused the . . .

adverse employment action.’” Purtue, 963 F.3d at 602 (quoting

Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 894 (7th

Cir. 2018)). Accordingly, the Court will “ask whether the totality of

the evidence shows discrimination, eschewing any framework or

formula.” Igasaki, 988 F.3d at 958.

     The evidence presented by Plaintiff in support of her

discrimination claims includes: (1) statements by Mayor Langfelder

regarding his desire to hire black employees to make Springfield’s

municipal government more representative of the city’s

demographics; (2) evidence allegedly showing that Defendants’

stated reason for promoting Kassandra Wilkin rather than Plaintiff

was pretextual; and (3) evidence that the process Defendants

followed in appointing a Purchasing Agent was different from the

process outlined in Springfield’s Municipal Code.

     1.    Defendants’ Desire to Hire and Promote Minority
           Employees Is Not Evidence of Discriminatory Intent
           Towards Plaintiff.

     Mayor Langfelder made statements evincing a desire to

increase the diversity of Springfield’s city government, with the



                             Page 13 of 32
“ultimate goal” of making the city government representative of the

demographics of the City of Springfield itself. See d/e 20, exh. D,

p. 13. During Mayor Langfelder’s 2019 campaign for re-election,

Mayor Langfelder stated that his administration was “already”

moving towards a municipal government that reflected Springfield’s

demographics, that he had already appointed five individuals who

were women and/or racial minorities to positions in city

government, and that his administration would achieve some form

of proportional representation within the next four years. D/e 20,

exh. F-24, p. 2. Plaintiff also points to an “Affirmative Action Plan”

adopted by the City in 2013, which announces the City’s intent to

remedy the “underutilization” of certain groups by bringing

members of various protected groups into the City’s workforce.

D/e 22-2, p. 5. Finally, Plaintiff points to the fact that Sandy

Robinson was black and that before hiring Wilkin to replace

Robinson Mayor Langfelder attempted to hire Darryl Harris, who is

also black, as Purchasing Agent. D/e 22, p. 30.

     While the existence of an affirmative action plan may be

relevant to proving discriminatory intent in an employment



                            Page 14 of 32
discrimination case, “[t]he mere existence of an affirmative action

policy is, however, insufficient to prove that the [employer] actually

intentionally discriminated against [the employee].” Rudin v.

Lincoln Land Cmty. Coll., 420 F.3d 712, 722 (7th Cir. 2005)

(quoting Whalen v. Rubin, 91 F.3d 1041, 1045 (7th Cir.1996))

(alterations in original). Here, Plaintiff has not presented any

evidence connecting Mayor Langfelder’s statements, or the City’s

affirmative action plan, to discrimination against white employees

or applicants. Rather, Plaintiff simply assumes that any plan for

affirmative action must necessarily involve the selection of less

qualified minority applicants at the expense of better qualified white

applicants. On its face, however, the City’s affirmative action plan

is intended to “ensure that all employment practices are free of”

discrimination on the basis of race and other protected

characteristics. D/e 22-2, p. 7. The plan is premised on the

assumption that removing discrimination will naturally result in a

representative municipal government, via “optimal utilization” of an

existing untapped well of qualified minority candidates. Id. The

goal of the plan is to achieve a representative municipal



                            Page 15 of 32
government, but the plan does not set any quotas for hiring or

retention of minority candidates.

     The only one of Mayor Langfelder’s comments that could be

construed as inconsistent with the plan’s explicitly

anti-discriminatory hiring goals is his statement that a job or

promotion “should go to the minority candidate” where the

minority candidate had similar qualifications or better qualifications

than a white applicant. Id. at p. 51. A jury could reasonably infer

from this statement that Mayor Langfelder was willing to rely on

race to break a tie between otherwise equally qualified applicants.

But the use of race to break a tie between otherwise equally

qualified applicants, in order to remedy an egregious racial

imbalance in a municipal workforce, does not violate Title VII or the

Constitution. See Johnson v. Transportation Agency, Santa Clara

Cty., Cal., 480 U.S. 616, 635 (1987) (affirmative action plan that

used sex as one factor did not violate Title VII where it was aimed at

remedying a sex imbalance in a local government work force,

announced goals rather than “quotas that must be met,” and did

not create an “absolute bar” to advancement of male employees).



                            Page 16 of 32
     Nor does the fact that Mayor Langfelder attempted to replace

Sandy Robinson with another black candidate, Darryl Harris, before

turning to Wilkin give rise to a reasonable inference of

discrimination. Plaintiff does point out that, of the fourteen City

employees employed at the “Officials and Administrators” level in

2017, Sandy Robinson was the only one who was black, and that

Wilkin was the only black employee in the “Officials and

Administrators” category in 2019. D/e 22, p. 23–24. However, the

fact that the City hired very few black employees to fill high-level

positions tends, if anything, to undermine Plaintiff’s argument that

Mayor Langfelder was inordinately concerned with hiring black

employees. Plaintiff does not offer any reason why Mayor

Langfelder might have been especially interested in hiring a black

person to fill the Purchasing Agent position, as opposed to any

other position in his administration. Construing the low number of

black City officials as evidence of discrimination against a white

employee, because Mayor Langfelder offered one particular position

to three black candidates in a row, would require an unjustifiable

inferential leap. See E.-Miller v. Lake Cty. Highway Dep't, 421 F.3d



                            Page 17 of 32
558, 564 (7th Cir. 2005) (refusing to take the “huge inferential leap”

of inferring race discrimination based on minor incidents that

“could easily have been accidental”); Springer v. Durflinger, 518

F.3d 479, 485 (7th Cir. 2008) (affirming summary judgment where

the circumstantial evidence presented was “totally unremarkable

because of its normalness”)

     2.    Plaintiff Has Not Shown that Defendants’ Stated
           Reasons for Appointing Wilkin Are Pretextual.

     Plaintiff also argues, citing Loudermilk v. Best Pallet Co., LLC,

636 F.3d 312 (7th Cir. 2011), that Defendants’ motion for summary

judgment should be denied because a jury could find that the

stated reasons for their hiring decision are pretextual or “fishy.”

D/e 22, pp. 31–32.

     “One can reasonably infer pretext from an employer’s shifting

or inconsistent explanations for the challenged employment

decision.” Appelbaum v. Milwaukee Metro. Sewerage Dist., 340

F.3d 573, 579 (7th Cir. 2003). Here, however, Defendants’ non-

discriminatory explanations for their decision to hire Wilkin have

not changed and are not inconsistent. Throughout the course of

this litigation, Defendants have maintained that they hired Wilkin


                            Page 18 of 32
to be the Purchasing Agent because of her qualifications—

specifically, her educational background and her experience

working for the City’s municipal utility company, CWLP. 1 See d/e

20, p. 14; d/e 20, exh. A, p. 34; exh. D, p. 50. Mayor Langfelder

gave these same two reasons for the hiring decision to Plaintiff

when he met with her on March 1, 2018, to explain that she would

not be getting the appointment and to offer her a $5,000 raise

instead. See d/e 22, p. 5 (“Mayor Langfelder indicated he was

impressed with Ms. Wilkin’s work ethic . . . and that she had gotten

a master’s degree while working for the City.”); d/e 22, p. 12

(“Mayor Langfelder told Plaintiff that he believed Ms. Wilkin, who

had spent time working at City, Water, Light & Power . . . was his

choice for Purchasing Agent because he wanted to merge City

purchasing with CWLP purchasing.”). Wilkin had a bachelor’s

degree and a master’s degree when she was appointed Purchasing

Agent, both of which she had earned while working full time for the


1 Plaintiff argues that Wilkin’s CWLP experience is irrelevant because it “is not something that
the City contends it is relying upon in making its decision to promote Wilkin.” D/e 22, p. 12.
However, the City repeatedly references Wilkin’s CWLP experience as one of the qualifications
that led to Mayor Langfelder’s hiring decision in its Motion for Summary Judgment. See d/e
20, p. 14 (“The Mayor also indicated other qualifications of Ms. Wilkin that he prioritized in
making his selection. He valued her prior experience working in the utilities department,
CWLP, since he had plans to consolidate that department’s purchasing with the City’s.”).


                                       Page 19 of 32
City. D/e 20, p. 14. Mayor Langfelder asserts that he had plans to

consolidate CWLP’s purchasing department with the City’s

purchasing department and wanted a Purchasing Agent with

experience at CWLP to oversee this transition. See d/e 20, p. 14;

d/e 20, exh. A, p. 34; exh. D, p. 50.

     Plaintiff asserts that the City’s reasons appear to be

“manufactured completely after the fact” because Mayor Langfelder

informed his OBM director of his decision to hire Wilkin on

February 26, 2018. D/e 22, p. 32. Plaintiff points out that, as of

February 26, 2018, Wilkin had not yet submitted her application

and resume to Mayor Langfelder, Mayor Langfelder “did not

understand” what Wilkin’s role was in the Purchasing Department

or what Plaintiff’s role was in the purchasing department, and

Mayor Langfelder was unaware of Plaintiff’s own lack of academic

credentials. Id.

     However, the fact that Wilkin did not formally apply for the

Purchasing Agent position until early March does not mean that

Mayor Langfelder was unaware of her qualifications in late

February. Plaintiff has not introduced any evidence that



                            Page 20 of 32
contradicts Mayor Langfelder’s testimony that he was aware of

Wilkin’s educational credentials and her employment history with

CWLP when he decided to appoint her to the Purchasing Agent

position. It is irrelevant whether, in making the hiring decision at

issue here, Mayor Langfelder was also aware of Plaintiff’s own

qualifications and experience, and whether he compared them in a

fair and thorough way with Wilkin’s. As long as the non-

discriminatory reasons relied on by Defendants are non-pretextual,

it does not matter whether he made a wise or thoroughly considered

hiring decision. See Lord v. High Voltage Software, Inc., 839 F.3d

556, 564 (7th Cir. 2016) (“Pretext involves more than just faulty

reasoning or mistaken judgment on the part of the employer; it is

[a] lie, specifically a phony reason for some action.”) (quoting

Argyropoulos v. City of Alton, 539 F.3d 724, 736 (7th Cir. 2008))

(alteration in original).

     Plaintiff also asserts that Defendants’ reliance on Wilkin’s

qualifications is suspicious because Wilkin was clearly less well-

qualified than Plaintiff. Plaintiff bases this assertion entirely on the

fact that she had more experience in purchasing than Wilkin and



                             Page 21 of 32
was Wilkin’s supervisor prior to Wilkin’s promotion. D/e 22, p. 32.

None of the four Purchasing Agents who preceded Wilkin had

worked in the City’s Purchasing Department prior to their

appointment as Purchasing Agent. See d/e 20, exh. H, ¶¶4–6.

Given the clear evidence that Purchasing Department experience

had not been a factor in the hiring of any recent Purchasing Agent,

no reasonable jury could infer racial bias from Mayor Langfelder’s

decision to consider qualifications other than Purchasing

Department experience.

     3.   Mayor Langfelder’s Decision to Personally Select the
          Purchasing Agent Is Not Evidence of Discriminatory
          Intent.

     Plaintiff also asserts that “Defendants clearly did not follow

their own internal policies regarding how the position was to be

filled” and that this departure is evidence of discrimination.

D/e 22, p. 30. The Springfield Municipal Code provides that the

City’s Purchasing Agent shall be “appointed by the director of

budget and management with the approval of the mayor and the

advice and consent of the city council.” Springfield Municipal Code,

§ 38.11. During the administration of Mayor J. Michael Houston,



                            Page 22 of 32
Mayor Langfelder’s predecessor, Mayor Houston’s OBM Director did

in fact decide who would be appointed as Purchasing Agent.

D/e 20, exh. A, p. 31. Mayor Langfelder, however, preferred to

choose his administration’s Purchasing Agents himself, and

Director McCarty agreed to cede decision-making authority and to

rubber-stamp the Mayor’s chosen candidate. See d/e 22, exh. B,

p. 12; d/e 22-4, p. 30. Mayor Langfelder, with Director McCarty’s

assent, appointed Sandy Robinson, a black man, as his first

purchasing agent, and later appointed Wilkin to replace Robinson

when Robinson resigned. See d/e 20, exh. A, p. 20; d/e 20, exh. B,

p. 10, 12; d/e 20, exh. E, p. 69.

     Plaintiff’s authority for the proposition that such a departure

from internal policies is evidence of discrimination is Rudin v.

Lincoln Land Cmty. Coll., 420 F.3d 712 (7th Cir. 2005). In that

case, a white candidate for a tenure track position at a community

college was passed over in favor of a black candidate, and the

Seventh Circuit held that there was a triable issue of fact regarding

whether racial discrimination had taken place, in part because the

college “did not follow its own internal procedures with respect to



                            Page 23 of 32
the hiring process for the position.” Id. at 723. However, an

employer’s departure from its own policies is not evidence of

discrimination unless there is “evidence of a specific policy that is

regularly enforced and followed in similar situations.” Bagwe v.

Sedgwick Claims Mgmt. Servs., Inc., 811 F.3d 866, 882 (7th Cir.

2016). In Rudin, the employer departed, not just from the letter of

its internal procedures, but from the practices it had consistently

used in the past. The Seventh Circuit reasoned that a jury could

reasonably have inferred that the departure was for the purpose of

fast-tracking the particular minority candidate who was chosen

instead of the plaintiff. See Rudin, 420 F.3d at 723. Here,

Plaintiff’s assertion that a reasonable jury could infer that Mayor

Langfelder “ignored the Municipal Code,” d/e 22, pp. 32–33,

because he wanted to maintain a consistent number of black

employees is not plausible, as Mayor Langfelder’s administration

observed a consistent internal procedure over the course of two

Purchasing Agent appointments, following the same procedure in

replacing Sandy Robinson that was followed for the replacement of

the previous Purchasing Agent, Jay Wavering.



                            Page 24 of 32
     To the extent that Plaintiff argues that a jury could infer that

Mayor Langfelder departed from the Municipal Code in both the

Robinson and Wilkin purchasing agent appointments because he

wanted to first increase and then maintain the number of black

employees at a certain level of municipal government, Plaintiff has

not presented any evidence to support such a theory, other than

evidence of the City’s aspirational affirmative action policy and

Mayor Langfelder’s generalized desire to hire black employees. Nor

has Plaintiff presented evidence that Mayor Langfelder’s policy of

personally choosing his Purchasing Agent differed from his

approach when making appointments to other similar positions.

Accordingly, the Court finds that a jury could not reasonably infer

discriminatory intent from Langfelder’s policy of choosing his

Purchasing Agent personally.

C.   Plaintiff Has Not Established the Existence of a Triable
     Issue of Fact Regarding Retaliation.

     In addition to Plaintiff’s claims alleging that she was not

appointed Purchasing Agent because of her race, Plaintiff also

claims that the City retaliated against her, in violation of Title VII,




                             Page 25 of 32
by rescinding the $5,000 pay increase that she had previously been

offered and placing her on a disciplinary “Last Chance Agreement.”

     Title VII prohibits an employer from retaliating against an

employee for opposing an unlawful employment practice or

participating in an investigation of an unlawful employment

practice. 42 U.S.C. § 2000e–3(a). To survive a motion for summary

judgment, a plaintiff who alleges retaliation must “produce enough

evidence for a reasonable jury to conclude that (1) she engaged in a

statutorily protected activity; (2) the [employer] took a materially

adverse action against her; and (3) there existed a but-for causal

connection between the two.” Abrego v. Wilkie, 907 F.3d 1004,

1014 (7th Cir. 2018) (quoting Burton v. Bd. of Regents of Univ. of

Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017)). The City does not

dispute that Plaintiff engaged in a statutorily protected activity by

alerting the City of her intent to file a discrimination claim with the

EEOC and/or a lawsuit. Nor does the City deny that it took a

materially adverse action against Plaintiff by rescinding her pay

increase and placing her on a Last Chance Agreement. Therefore,

the determinative question is whether a reasonable jury could find



                            Page 26 of 32
that Plaintiff’s protected activities were a but-for cause of the City’s

decision to discipline Plaintiff.

     As evidence for causation, Plaintiff states that: (1) there was no

nonretaliatory reason for the City’s discipline; (2) Mayor Langfelder

and other City employees have failed to offer adequate

nonretaliatory reasons for why they disciplined Plaintiff; (3) Director

McCarty has described some of Plaintiff’s statements as

“inappropriate,” D/e 22, pp. 39–40; and (4) the timing of the

discipline was suspicious because the incident that supposedly

triggered the discipline took place on March 1, 2018, but the

discipline was not administered until April 6, 2018, “very shortly

after” Plaintiff threatened to file an EEOC complaint.

     The City has offered a number of nonretaliatory reasons for its

decision to discipline Plaintiff. Plaintiff left work for two and a half

hours after learning that she had not been selected for the

Purchasing Agent position, returning only after another City

employee called her to tell her “[y]ou need to come back to work.”

D/e 20, exh. A, pp. 35–36. When Plaintiff returned, she had a loud

phone conversation with Director McCarty in which she stated that



                              Page 27 of 32
Wilkin had only been selected because she was black. When Wilkin

overheard this conversation through the closed door of Plaintiff’s

office and entered to ask Plaintiff to lower her voice, Plaintiff told

Wilkin, loudly and “not very nicely,” to “get out of my office!”

D/e 22, p. 6. After this altercation, the head of Human Resources

came down to the Purchasing Department and asked Plaintiff to

leave for the day. Id. Later, Plaintiff e-mailed two city aldermen to

tell them that she had “really thought it was my turn” to be

appointed Purchasing Agent and that Wilkin’s application materials

had included false statements. D/e 22, pp. 6–7. The Last Chance

Agreement rescinds the offered pay increase “[d]ue to the

unprofessional and unbecoming conduct, as well as the belligerent

manner in which [Plaintiff] treated a co-worker.” D/e 20, exh. F-18.

This justification is consistent with the justification that the City

now offers in its Motion for Summary Judgment. See d/e 20,

pp. 18–19. Moreover, given the facts outlined above, there is no

reason for the Court to assume that this justification is pretextual.

     Plaintiff asserts that Mayor Langfelder “has never explained

why” he made the decision to withdraw his salary increase offer.



                             Page 28 of 32
When asked about the decision during his deposition, Mayor

Langfelder stated that he did not recall rescinding the offered

increase. See d/e 20, exh. D, p. 59. This lack of memory does not

give rise to a reasonable inference of retaliatory motive. Nor does

the fact that the City’s Human Resources Director expressed a

belief during his deposition that a certain firsthand account of

Plaintiff’s outburst was written in a memorandum which did not

emerge in discovery give rise to such an inference. See d/e 22,

p. 39 (explaining that the HR Director believed the decision to

discipline Plaintiff had been spurred by a written memorandum,

although no such memorandum has been produced). The

depositions in question were taken approximately two and a half

years after the Last Chance Agreement was signed.

     Disciplining an employee for insubordinate or belligerent

behavior is not retaliation, even if the employee’s behavior is

motivated by the employee’s belief that they have been

discriminated against and takes place after an employee engages in

protected activity. See Lord v. High Voltage Software, Inc., 839 F.3d

556, 564 (7th Cir. 2016) (affirming grant of summary judgment



                            Page 29 of 32
where employee was fired for insubordination after he sent a “testy

email” accusing employer of retaliation and threatening to file a

complaint with the EEOC). Title VII does not prohibit the City from

disciplining its employees for inappropriate comments, even if those

comments relate in some way to protected activity. Director

McCarty did not state that it was inappropriate for Plaintiff to file or

threaten to file an EEOC complaint or lawsuit alleging racial

discrimination. Rather, he stated that it was inappropriate for her

to announce, in a raised voice that her future supervisor could hear

through a closed door, that the future supervisor had only been

promoted because she was black. Plaintiff may disagree with

Director McCarty’s opinions on workplace etiquette, or with the

opinions of the City’s Human Resources Director on the same

subject, but Title VII does not prohibit employers from disciplining

employees for “foolish or trivial or even baseless” reasons, so long as

the reasons are “honestly believed” and not a pretext for retaliation.

See id. (quoting Culver v. Gorman & Co., 416 F.3d 540, 546 (7th

Cir. 2005)).




                            Page 30 of 32
     Finally, the timing of the City’s decision to discipline Runkel

cannot support a reasonable inference of retaliation, as “suspicious

timing alone is almost always insufficient to survive summary

judgment.” Leitgen v. Franciscan Skemp Healthcare, Inc., 630 F.3d

668, 675 (7th Cir. 2011). While there may be “rare occasions”

where the timing of a disciplinary action is so suspicious that

summary judgment is inappropriate, Culver v. Gorman & Co., 416

F.3d 540, 546 (7th Cir. 2005), Plaintiff has not shown that the lapse

of slightly more than a month between a workplace incident and a

related disciplinary action is unusual. See Sledge v. Wilkie, 771 F.

App'x 664, 667 (7th Cir. 2019) (“[A] time lag of five months, by itself,

is insufficient to support an inference of retaliation.”). Furthermore,

Plaintiff has admitted that she received a “Final Notice of

Disciplinary Action” on March 26, 2018, meaning that the actual

lapse of time between the conduct giving rise to the City’s

disciplinary action and the City’s decision to impose discipline was

less than the 36-day period Plaintiff alleges. See d/e 22, p. 7.




                            Page 31 of 32
                          VI.   CONCLUSION

     For the reasons stated above, Plaintiff’s Motion to Strike

(d/e 25) is GRANTED. The Court STRIKES the “Additional

Undisputed Fact” from Defendants’ Reply to Plaintiff’s Response

(d/e 24). The Clerk is DIRECTED to strike the supplemental

affidavit of William McCarty (d/e 24-1) which is attached to

Defendants’ reply brief. Furthermore, for the reasons stated above,

Defendants’ Motion for Summary Judgment (d/e 20) is GRANTED.

The Clerk is DIRECTED to enter final judgment in favor of

Defendants James O. Langfelder and City of Springfield and against

Plaintiff Diane Runkel. Any pending motions are DENIED as

MOOT, any pending deadlines are TERMINATED, and any

scheduled settings are VACATED. This case is CLOSED.



ENTERED: July 14, 2021

FOR THE COURT:
                          /s/Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 32 of 32
